WALTER DEAN WARING,                         )
                                            )
                     Appellant,             )
                                            )
       vs.                                  )    No. SD33507
                                            )
STATE OF MISSOURI,                          )    FILED: April 7, 2015
                                            )
                     Respondent.            )

             APPEAL FROM THE CIRCUIT COURT OF CEDAR COUNTY

                           Honorable James R. Bickel, Judge

(Before Francis, P.J./C.J., Bates, J., and Scott, J.)

REVERSED AND REMANDED WITH DIRECTIONS

       PER CURIAM. Walter Waring timely filed an indigency affidavit and pro se

motion for Rule 24.035 relief from his felony DWI convictions. The motion court

summarily denied relief without appointing counsel for Waring, who claims this was

error. The state agrees, as do we.

       “When an indigent movant files a pro se motion, the court shall cause counsel

to be appointed for the movant.” Rule 24.035(e). Such appointment “is mandatory.”

Ramsey v. State, 438 S.W.3d 521, 522 (Mo.App. 2014). “A motion court that
dismisses a pro se Rule 24.035 motion without appointing counsel commits clear

error.” Id. See also Wilson v. State, 415 S.W.3d 727, 728 (Mo.App. 2013).

      We reverse, remand, and direct the motion court to appoint counsel for

Waring and proceed further after that appointment. Id.




                                        2